DETAILED ACTION
This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.

It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. 
To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate the Manual of Patent Examining Procedure (MPEP), and other USPTO, publically available educational resources.
	
	
	[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
While the above indicates drawings are required, it appears that any drawings submitted at this point would likely be interpreted as new matter. Applicant may not be able to overcome this problem. 


	Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 includes extraneous periods throughout the claim. 
Appropriate correction is required.
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
	In general, most of the language in claim 1 lacks antecedent basis. In claim 2, “said body” has no antecedent basis in the claims. 
This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “hopper” exists in the claim, Applicant must first recite in the claims that there is “a hopper” before referring to “the hopper” or “said hopper.” 
		

	
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. In an apparatus claim, the structure which goes to make up the device must be clearly and positively specified. In an apparatus claim, the structure must be organized and correlated in such a manner as to present a complete operative device. In a method claim, the steps which go to make up the method must be clearly and positively specified. 
The claims must be in one sentence form only. Applicant is encouraged to review the claims of the cited patents to get a better understanding of how claims should be written. 
In claim 1, it is not clear if Applicant is reciting an apparatus or a method. Claims must be drawn to one of the four statutory classes of invention: 
1) a process, 2) a machine, 3) a manufacture, or 4) a composition of matter. 
Since claims 2-4 are directed to “The apparatus,” in order to expedite prosecution, claim 1 will be interpreted as being directed toward an apparatus. 
In claim 2, “a hopper” appears to be a double recitation of “the hopper” recited in line 2 of claim 1. 
In claim 3, “an auger” appears to be a double recitation of “an auger” recited in 7 of claim 1. 
It is also not clear if Applicant is claiming the combination of a grain combine with a mill for grinding seeds, or the mill alone. 


Additionally, since Applicant has not supplied drawings, the disclosed structure is not entirely clear. That is, Applicant has disclosed certain components of the invention, but it is not clear how these components related to one another or make up the claimed device as a whole. And it is not entirely clear what the structure of each component is. For example, Applicant recites in claim 1, that “The mill has two ribbed discs.” However, it is not clear how far apart the discs are from one another or whether the ribs are on the circumference of the disc or a flat side of the disc. If the ribs are on the circumference, are they perpendicular to the axis of rotation of the mill or parallel to the axis of rotation? 


Relevant Prior Art

Due to the informal nature of the claims, as mentioned above, prior art could not be accurately applied to the claims. Additionally, the lack of drawings makes it difficult to determine exactly what Applicant is claiming. However, below is a review of what the examiner believes to be the most relevant prior art to Applicant’s disclosed invention. 
Reyenga (US 5,059,154) teaches a grain combine including a bottom sieve 28 for filtering out weed seed (Reyenga, col., 3, lines 12). The weed seed falls into a hopper 32 and is then fed to a seed grinding mill 46 which includes rollers 48 and 50 (Reyenga col. e, lines 43-47). 
Isaac et al. (EP 3417695) discloses a grain combine 10 including a seed processor 50/150 for destroying seed so that they are no longer viable and able to germinate (Isaac et al., paragraph [0032]). Isaac et al. discloses that weed seed passes through a sieve before reaching the mill rollers (Isaac et al., paragraph [0054]). Figs. 2-3 of Isaac et al. discloses a milling device comprising rollers 170,180 with ribs 186. A segment of these rollers 170,180 could be considered a ribbed disc that mill the material consisting of weed seed nans some plant particles. The baffles 196 act as a hopper that would store excess weed seed while the mill catches up (Isaac et al., paragraph [0040]). 
Isaac et al. further disclose that an auger conveyor may be used to move material to the seed processor from the cleaning system 13 (Isaac et al., paragraph [0058]). 
Glunz teaches a seed grinding device for receiving seed from a bottom sieve 1 on a grain combine. The seeds are ground by ribbed disks or roller 2 and 3 (as shown in Fig the Figure of Glunz). 
 Roy discloses a grain combine 10 including a weed seed grinding mill 28 (as shown in Fig. 2 of Roy). Roy additionally discloses a hopper (formed by casing 66) which store excess weed seed while the mill catches up. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 30, 2021